DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igarashi et al. (WO 2016/067700 used US #2017/0311070).
The applied reference has a common inventor(s) and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Regarding Claim 1, Igarashi discloses a sound output device (title; Figs. 1-77), comprising:
a sound generation part (Igarashi Fig. 1: sound output hole 122; ¶0115);
a holding part configured to hold the sound generation part in a vicinity of an entrance of an ear canal of a user (Igarashi Figs. 1-2 and 4-6: holding portion 130; ¶0116 discloses the holding part 130 is engaged with a vicinity of an entrance of an ear canal [e.g., an intertragic notch]), wherein
the holding part includes a sound transmission part (Igarashi ¶0116 discloses the holding part 130 is engaged with a vicinity of an entrance of an ear canal [e.g., an intertragic notch], and supports the sound guiding portion 120 at the vicinity of the other end 122 to cause the sound output hole of the other end 122 of the sound guiding portion 120 to face a depth side of the ear canal, Fig. 1),
the holding part has one of a closed ring shape (Igarashi ¶0155 discloses Figs. 22-23 illustrate a state in which the ring-like holding portion 130 fixes the other end 122 of the sound guiding portion 120 to the vicinity of the entrance of the ear canal. ¶0156 discloses the holding portion 130 is a ring-like structural body) or an open C-shape (Igarashi Fig. 33D illustrates an anchor [C-like] shape; ¶0170),
a housing of the sound generation part is joined with a first part of an inner surface of the holding part (Igarashi ¶0156 discloses the holding portion 130 is a ring-like structural body, and is connected with the vicinity of the other end 122 of the sound guiding portion 120 only with the rod-like support member 132, and thus all portions other than ,
the sound transmission part (Igarashi Figs. 1-6: sound output hole 122) is an opening portion (Igarashi Fig. 1: opening portion 131) comprising a second part of the inner surface of the holding part and the housing of the sound generation part (Igarashi ¶0130 discloses the holding portion 130 that supports the sound guiding portion 120 at the vicinity of the other end 122 favorably comes in contact with a bottom face of the cavum conchae and is engaged with an intertragic notch 901 [Fig. 9], thereby to be attached to the vicinity of the entrance of the ear canal. ¶0155 discloses the holding portion 130 is hanged on an intertragic notch 2201 while being in contact with the bottom face of the cavum conchae, thereby to realize stable wearing to the ear of the listener. Further, as illustrated in Fig. 23, when holding portion 130 is engaged with an intertragic notch 2301, the other end 122 of the sound guiding portion 120 is arranged to face the ear cavity), and
the first part of the inner surface of the holding part is different from the second part of the inner surface of the holding part (Igarashi Figs. 1-2, 4-6, and 9; ¶0130 discloses further, the sound generating portion 110 connected with the one end 121 of the sound guiding portion 120 is arranged on the back side of a pinna 902. Then, as illustrated by 903 and 904, the pinch force to return the open sound guiding portion 120 to the close position is generated in the pinch portion 123, the sound generating portion 110 is pressed against a back-side surface of the pinna, the sound guiding portion 120 bent as illustrated in Fig. 9 pinches the pinna [earlobe] 902, so that the sound output device 100 is attached to the left ear. ¶0131 discloses to attach the sound output device 100 on the ear, the sound guiding portion 120 may just pinch an arbitrary place of the pinna 902. .

Regarding Claim 4, Igarashi discloses the sound output device according to claim 1,
wherein the holding part engages with an intertragic notch of the user (Igarashi ¶0116 discloses the holding portion 130 is engaged with a vicinity of an entrance of an ear canal [e.g., an intertragic notch], and supports the sound guiding portion 120 at the vicinity of the other end 122 to cause the sound output hole of the other end 122 of the sound guiding portion 120 to face a depth side of the ear canal, Fig. 28; ¶0063).

Regarding Claim 5, Igarashi discloses the sound output device according to claim 1,
wherein the sound generation part includes a sound generation element having a dynamic type driver (Igarashi ¶0138 discloses the sound generating portion 110 is a dynamic speaker, Figs. 10-11; ¶0135).

Regarding Claim 6, Igarashi discloses the sound output device according to claim 1, further comprising
a hollow exhaust part (Igarashi Fig. 1: sound generation portion 120) configured to join with a rear surface of the housing of the sound generation part (Igarashi ¶0115 discloses the one end 121 of the sound guiding portion 120 is a sound inlet hole of the generated sound from the sound generating portion 110, and the other end 122 is a sound output hole of the sound guiding portion 120, Figs. 1-2 and 4-6).

Regarding Claim 7, Igarashi discloses the sound output device according to claim 6,
wherein the hollow exhaust part extends from a rear surface side of the housing across an intertragic notch (Igarashi ¶0130 discloses the holding portion 130 that supports the sound guiding portion 120 at the vicinity of the other end 122 favorably comes in contact with a bottom face of the cavum conchae and is engaged with an intertragic notch 901 [Fig. 9], thereby to be attached to the vicinity of the entrance of the ear canal. ¶0151 discloses the other end 122 of the sound guiding portion 120 is supported by the holding portion 130 engaged with the intertragic notch. ¶0153 discloses the holding portion 130 is engaged with the vicinity of the entrance of the ear canal [e.g., the intertragic notch] while being in contact with the bottom face of the cavum conchae, and holds the vicinity of the other end 122 of the sound guiding portion 120 to cause the sound output hole of the other end 122 of the sound guiding portion 120 to face the depth side of the ear canal. ¶0155 discloses the holding portion 130 is hanged on an intertragic notch 2201 while being in contact with the bottom face of the cavum conchae, thereby to realize stable wearing to the ear of the listener), and
the hollow exhaust part has an exhaust hole outside an auricle(Igarashi ¶0126 discloses as illustrated in Fig. 6, one or more exhaust holes 601 for a case where high pressure is generated in the housing are drilled in the housing on the back side. ¶0137 discloses the sound generated in the diaphragm back space Fig. 11: 1103 is radiated to an outside through the exhaust hole 601 drilled in the housing of the sound generating portion 110 on the back side so as not to disturb the vibration of the diaphragm 1101).

Regarding Claim 9, Igarashi discloses the sound output device according to claim 1, further comprising
a sound guide part that protrudes from a front surface of the housing of the sound generation part (Igarashi ¶0149 discloses when the holding portion 130 is engaged with the vicinity of the entrance of the ear canal [e.g., the intertragic notch) while being in contact with the bottom face of the cavum conchae, a tip end of the E portion, that is, the other end 122 of the sound guiding portion 120 is arranged to face the inside of the ear canal), wherein
the sound guide part has a tip (Igarashi ¶0149 discloses a tip end of the E portion, that is, the other end 122 of the sound guiding portion 120 is arranged to face the inside of the ear canal), and
the tip serves as a sound output hole (Igarashi ¶0149 discloses the tip end of the A portion corresponds to the other end [sound output hole] 122 from which the sound propagated in the sound guiding portion 120).

Regarding Claim 10, Igarashi discloses the sound output device according to claim 1, further comprising a sound output hole drilled on a front surface of the housing of the sound generation part (Igarashi ¶0137 discloses the sound generated in the diaphragm back space 1103 is radiated to an outside through the exhaust hole 601 drilled in the housing of the sound generating portion 110 on the back side so as not to disturb the vibration of the diaphragm 1101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (WO 2016/067700 used US #2017/0311070) in view of Howes et al. (US #2013/0343593).

Regarding Claim 8, Igarashi discloses the sound output device according to claim 6, further comprising the hollow exhaust part (Igarashi ¶0115 discloses the sound guiding portion 120 is made of a hollow pipe material having an inner diameter of 1 to 5 millimeters, and both ends of the sound guiding portion 120 are open ends. The one end 121 of the sound guiding portion 120 is a sound inlet hole of the generated sound from the sound generating portion 110, and the other end 122 is a sound output hole of the sound guiding portion 120. ¶0118 discloses when the tubular sound guiding portion 120 takes in the sound generated from the sound generating portion 110 from the one end 121, the sound guiding portion 120 propagates aerial vibration of the sound, and radiates the aerial vibration from the other end 122 held in the vicinity of the entrance of the ear canal by the holding portion 130 toward the ear canal to the eardrum).
Igarashi may not explicitly disclose a signal line inserted through the hollow exhaust part.
a signal line inserted through the hollow exhaust part (Howes Fig. 7: tube portion 114, acoustic duct 704, and cable 120).
Igarashi and Howes are analogous art as they pertain to sound output device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the hollow exhaust part (as taught by Igarashi) to contain a cable for carrying signal through the acoustic duct (as taught by Howes, ¶0021; Fig. 7) to provide convenience for the wearer and very good sound quality (Howes, ¶0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651